DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because Figs 1-5 need to be properly hatched.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 5 recites “the first launch tube has a second end opposite the first end, and the crushing device is positioned within the borehole closer to the second end than the first end” that is unclear because specification originally filed states (pgh. 18:1-5) “To extend the borehole 102, one or more projectiles 104 may be accelerated through one or more conduits, such as a launch tube 110. The launch tube 110 may include a pipe or other type of conduit having a first end oriented toward a region of the geologic material 106, such as a distal end of the borehole 102, and a second end opposite the first end and Fig.1 shows that crushing device/drill bit 122 is positioned within the borehole closer to the first end than the second end. Claim 6 is rejected as being dependent on claim 5.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6 and 10-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Russell (10557308).
Russel discloses a system 900 (i.e., fig. 9), comprising:
Re claims 1, 10, 11, 15 (method claims 10 and 11 are pertinent because when put the system in operation will result in the steps as called for in the method claims):
a projectile assembly 104 (i.e., fig. 1) comprising: 
a first launch tube 106, 134 having a first end (lower end) oriented toward a region of geologic material 112; 
a first projectile 104 within the first launch tube; 
a first propellant material within the first launch tube (within 116), wherein ignition of the first propellant material applies a force to the first projectile to accelerate the first projectile out from the first launch tube and into contact with the region of the geologic material to extend a borehole (i.e., figs. 1, 9) within the geologic material, and wherein an interaction between the first projectile and the geologic material generates debris proximate to the region of the geologic material, and at least a portion of the debris has a first size that at least partially impedes movement of the debris using a fluid (i.e., col.3:7-5:35, 13:23-52, 14:29-60, 15:35-60, 16:28-42); and a crushing assembly comprising: 
a crushing device 108, 814 (i.e., fig. 9) within the borehole, wherein the crushing device reduces the at least a portion of the debris from the first size (by the projectile) to a second size; and 
a first conduit 134 within the borehole, wherein the fluid 902 within the first conduit moves the at least a portion of the debris having the second size away from the region of geologic material (i.e., fig. 9).
Re claim 2, a second conduit 134 that extends from an upper end of the borehole 102 toward the first launch tube 116 for transporting one or more of: the first projectile 104 (i.e., fig. 8), the first propellant material, or one or more components to generate the first propellant material.
Re claim 3, the projectile assembly further comprises a device for performing electrolysis within the borehole, wherein interaction between the device and one or more materials within the borehole forms at least a portion of the first propellant material using an electrolysis process (i.e., col. 6:62-7:13).
Re claim 4, the crushing device comprises a drill bit 108 located at the first end of the first launch tube106, 134.
Re claim 5 (as best understood by examiner, 112 issue), the first launch tube has a second end (bottom end of guide tube 134) opposite the first end (lower end of 106), and the crushing device 108 is positioned within the borehole 102 closer to the second end than the first end (i.e., fig. 1).
Re claims 6, 12, a conveying device 814 (i.e., fig. 9) having a first end (upper end) positioned in association with the crushing device 108 and a second end positioned proximate to the region of geologic material 112, wherein the conveying device moves (as 814 moves down) the at least a portion of the debris (created by projectile 104) having the first size from a first location proximate to the second end (lower end) of the conveying device to a second location toward the crushing device 108.
Re claim 13, moving the debris having the second size (crushed by drill bit and reamer after crushed by projectile) away from the region comprises: providing a fluid 903 into the borehole, wherein the fluid one or more of: applies a force to the debris having the second size or entrains the debris having the second size; and moving the fluid away from the region of the geologic material (i.e., col.15:35-39).
Re claim 14, accelerating (by 902 – acceleration exhaust/fluid, i.e. fig. 9) a pre-conditioning material/debris/ejecta 606 into contact with at least a portion of a perimeter of the region of geologic material 112, wherein the interaction between the projectile 104 and the geologic material 106 forms the debris 606 from at least a portion of the region within the perimeter 112 (i.e., fig. 7).
Re claim 16, the crushing device 108 is positioned in a second conduit 134 (i.e., fig. 9), the system further comprising a conveying device 814 within the second conduit, wherein the conveying device moves (as 814 moves down) at least a portion of the debris having the first size toward the crushing device.
Re claim 17, a third device 902 (i.e., fig. 9) to accelerate a pre-conditioning material (i.e., debris/ejecta 606) to contact at least a portion of a perimeter of the region of the geologic material 112, wherein the interaction between the first projectile 104 and the geologic material 112 forms the debris 606 having the first size from at least a portion of the region within the perimeter (i.e., fig. 7).
Re claim 18, a second conduit (i.e., stem of drill bit 108 form conduit for fluid flow 902) extending between an upper end of a borehole and a portion of the borehole proximate to the first end of the first conduit (lower end of 134), wherein the second conduit one or more of: moves (fluid/arrow from the conduit) a first material 606 from the portion of the borehole toward the upper end to reduce a pressure associated with the portion of the borehole (i.e., fig. 9, or moves a second material toward the portion of the borehole from the upper end to increase a pressure associated with the first conduit relative to the portion of the borehole.

Allowable Subject Matter
Claims 7-9 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG-SUK (PHILIP) RO whose telephone number is (571)270-5466. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YONG-SUK (PHILIP) RO/Primary Examiner, Art Unit 3676